IN THE SUPREME COURT OF THE STATE OF DELAWARE

PAUL BRUNHAMMER,                          §
                                          §   No. 222, 2018
          Petitioner Below,               §
          Appellant,                      §   Court Below: Superior Court
                                          §   of the State of Delaware
          v.                              §
                                          §   C.A. No. N18M-03-324
STATE OF DELAWARE,                        §
                                          §
          Respondent Below,               §
          Appellee.                       §

                              Submitted: July 6, 2018
                              Decided:   August 1, 2018

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                       ORDER

      After consideration of the appellant’s opening brief, the appellee’s motion to

affirm, and the record below, the Court concludes that:

      (1)      The appellant, Paul Brunhammer, filed this appeal from the Superior

Court’s denial of his petition for a writ of habeas corpus. The State of Delaware has

filed a motion to affirm the judgment below on the ground that it is manifest on the

face of Brunhammer’s opening brief that his appeal is without merit. We agree and

affirm.

      (2)      In October 2010, Brunhammer was indicted for two counts of Rape in

the Second Degree and one count of Sexual Solicitation of a Child. At that time, he

was serving a seven-year sentence for another crime in New Jersey. After he was
returned to Delaware, Brunhammer pled guilty to Rape in the Third Degree, a lesser

included offense of Rape in the Second Degree. The Superior Court sentenced

Brunhammer to twenty-five years of Level V incarceration, suspended after ten

years for two years of Level III probation. On direct appeal, this Court held that

Brunhammer had waived his speedy trial claim by knowingly and voluntarily

pleading guilty.1 We affirmed Brunhammer’s conviction.2

       (3)    On March 27, 2018, Brunhammer filed a petition for a writ of habeas

corpus in the Superior Court. On March 29, 2018, the Superior Court denied the

petition, finding Brunhammer was legally detained. As he did below, Brunhammer

argues that he is entitled to a petition for a writ of habeas corpus because the State

violated his right to a speedy trial.

       (4)    In Delaware, the writ of habeas corpus provides relief on a very limited

basis.3 Habeas corpus only “provides an opportunity for one illegally confined or

incarcerated to obtain judicial review of the jurisdiction of the court ordering the

commitment.”4 Where the commitment is regular on its face and the court clearly




1
  Brunhammer v. State, 2017 WL 991081, at *2 (Del. Mar. 13, 2017).
2
  Id.
3
  Hall v. Carr, 692 A.2d 888, 891 (Del. 1997). See also 10 Del. C. § 6902.
4
  Hall, 692 A.2d at 891.
                                               2
had jurisdiction over the subject matter, habeas corpus does not afford a remedy to

the petitioner.5

       (5)    The Superior Court did not err in denying Brunhammer’s petition for a

writ of habeas corpus. Brunhammer’s commitment is valid on its face. This Court

previously addressed and rejected Brunhammer’s speedy trial claim. We warn

Brunhammer that if he continues to file appeals from repetitive claims, he will be

enjoined from filing future appeals without leave of the Court.

       NOW, THEREFORE, IT IS ORDERED that the Motion to Affirm is

GRANTED and the judgment of the Superior Court is AFFIRMED.

                                                  BY THE COURT:
                                                  /s/ Leo E. Strine, Jr.
                                                  Chief Justice




5
Jones v. Anderson, 183 A.2d 177, 178 (Del. 1962); Curran v. Woolley, 104 A.2d 771, 773 (Del.
1954).
                                             3